                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

EVAN McGINLEY,                            §
             Plaintiff,                   §
                                          §
v.                                        §    No. 3:21-CV-00772-X (BT)
                                          §
M. DIAZ DE LEON,                          §
              Defendant.                  §


         ORDER ACCEPTING FINDINGS AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE

       After making an independent review of the pleadings, files and records in this

 case, and the Findings, Conclusions, and Recommendation of the United States

 Magistrate Judge dated May 7, 2021, the Court finds that the Findings and

 Recommendation of the Magistrate Judge are correct, and they are accepted as the

 Findings, Conclusions, and Recommendation of the Court. IT IS, THEREFORE,

 ORDERED that the Findings, Conclusions, and Recommendation of the United

 States Magistrate Judge are accepted.

       IT IS SO ORDERED this 27th day of May 2021.




                                          _____________________________________
                                          BRANTLEY STARR
                                          UNITED STATES DISTRICT JUDGE
